1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    THOMAS DAVID SIDES,
                                               Case No. 2:20-cv-04285-DMG (GJS)
12                 Plaintiff
13            v.                                JUDGMENT
14    FELICIA PONCE, et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s Order Dismissing Action Without Prejudice,
19
20         IT IS ADJUDGED that the above-captioned action is dismissed without
21   prejudice.
22
23
     DATED: December 14, 2020
24
                                          _______________________________
25                                        DOLLY M. GEE
26                                        UNITED STATES DISTRICT JUDGE

27
28
